DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 and 01/27/2022 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear, to the examiner of record, which element “have curved surfaces” as stated in line 15.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHA et al. (2022/0182476).  With respect to claim 1, CHA et al. (2022/0182476) discloses a display device (100), comprising: a display module (210, 410) including a first non-folding region (211), a second non-folding region (212), and a folding region (213) disposed between the first and second non-folding regions (211, 212); a first body (201) disposed on the first non-folding region (211); a second body (202) disposed on the second non-folding region (212); a plurality of rotation pin units (511, 521) connected to the first and second bodies (201, 202) to provide a biaxial rotation axis, which is overlapped with the folding region (213), to the first and second bodies (201, 202); and a plurality of gears (5101, 5102, 531, 5201, 5202) which rotate in conjunction with the plurality of rotation pin units (511, 521), wherein the plurality of gears (5101, 5102, 531, 5201, 5202) is disposed on the plurality of rotation pin units (511, 521).  With respect to claim 2, CHA et al. (2022/0182476) discloses the display device (100) of claim 1, wherein the biaxial rotation axis, the plurality of rotation pin units (511, 521), and the plurality of gears (5101, 5102, 531, 5201, 5202) are extended in a first direction, and the first non-folding region (211), the folding region (213), and the second non-folding region (212) are extended in a second direction crossing the first direction.  With respect to claim 20, CHA et al. (2022/0182476) discloses a display device (100), comprising: a display module (210) including a first non-folding region (211), a second non-folding region (212), and a folding region (213) disposed between the first and second non-folding regions (211, 212); a first body (201) disposed on the first non-folding region (211); a second body (202) disposed on the second non-folding region (212); a hinge (500) connected to the first and second bodies (201, 202) to provide a biaxial rotation axis to the first and second bodies (201, 202); a first wing plate (510) rotatably coupled to a portion of the first body (201), which is adjacent to a side portion of the first body (201) facing the second body (202); and a second wing plate (520) rotatably coupled to a portion of the second body (202), which is adjacent to a side portion of the second body (202) facing the side portion of the first body (201), wherein a surface of the first body (201) facing the display module (210, 410) and a surface of the first wing plate (510) facing the display module (210, 410), which are adjacent to each other, and a surface of the second body (520) facing the display module (210, 410) and a surface of the second wing plate (520) facing the display module (210, 410), which are adjacent to each other, have curved surfaces.

Allowable Subject Matter
Claims 3-19, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 3-6, patentability resides, at least in part, in the plurality of gears comprises: a plurality of first gears extended in the first direction and engaged with each other in the second direction; and a plurality of second gears extended in the first direction and spaced apart from each other with the plurality of first gears interposed therebetween in the second direction, wherein the plurality of first gears and the plurality of second gears are engaged with each other in the second direction to rotate about gear rotation axes parallel to the first direction as claimed and including all of the other limitations of the base claim(s) respectfully; as to claims 7-19; patentability resides, at least in part, in the folding region comprises: a curved surface portion, which is bent to have a predetermined curvature when the display module is folded; a first extended portion between the first non-folding region and the curved surface portion; and a second extended portion between the second non-folding region and the curved surface portion as claimed and including all of the other limitations of the base claim(s) respectfully; as to claim 21 and 22; patentability resides, at least in part, in the surface of the first body facing the display module on the first wing plate has a first inclined surface, a surface of the second body facing the display module on the second wing plate has a second inclined surface, the first wing plate is rotatably coupled to a first rotation surface of the first body which is overlapped with a first boundary between a surface of the first body facing the display module on the first non-folding region and the first inclined surface, and the second wing plate is rotatably coupled to a second rotation surface of the second body which is overlapped with a second boundary between a surface of the first body facing the display module on the second non-folding region and the second inclined surface as claimed and including all of the other limitations of the base claim(s) respectfully.

Claim 23 is allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 23, patentability reside, at in part, in the interconnection and interrelationship between the display device, the display module, the first body, second body; the plurality of rotation pin units providing a biaxial rotation axis to the first and second bodies, the plurality of bracket bodies, the first frame, the plurality of gears, and the plurality of bracket cams including side portions coupled to some of the plurality of gears, wherein opposite side portions of the plurality of bracket cams are moved along guide grooves, which are defined in the bracket bodies, when the display module is folded as claimed and including all of the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record fails to teach or fairly suggest the limitations as indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-08-08